ALLOWABILITY NOTICE
This action is in response to the amendment filed 13 January 2022. 
	Claims 1 – 18 are pending and have been examined; claims 19 and 20 have been cancelled by Applicant; claims 21 and 22 have been newly added. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 13 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,140,621 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Allowed Claims: Claims 1 – 18, 21, and 22, are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	Applicant’s claimed invention recites a practical application of the previously identified abstract idea.  The validation check provides for an improvement over prior systems, as discussed in Applicant’s specification at , e.g. paragraphs [0056] and [0057]. 

35 U.S.C. §102 / §103
	The closest prior art of record includes Musgrove et al. (U.S. 2004/0143600), which discloses a content aggregation method and apparatus for on-line purchasing system; Ogg (U.S. 7,805,337), which discloses a method for determining product variants and merging product image information; Hyldahl (U.S. 2001/0025277), which discloses a categorisation of data entities; Neal et al. (U.S. 2002/0013778), which discloses a sequential subset catalog search engine; Walton (U.S. 6,728,696), which discloses a method and apparatus for generating a keyword list from tables to facilitate searching an electronic catalog; and Knight et al. (U.S. 2004/0117271), which discloses systems and methods for providing catalog configuration.
	However, with respect to exemplary independent claim 1, the closest prior art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683